ITEMID: 001-102260
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ARSLANTAY v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 3. The applicant was born in 1986 and lives in Adana.
4. Subsequent to his expulsion from a military academy due to his health problems, the applicant brought a case before the Supreme Military Administrative Court against the Ministry of Defence (“the Ministry”) for damages. The applicant argued that the alleged delay in the diagnosis of his medical condition had led to his unfair expulsion, which had inflicted pecuniary and non-pecuniary damages on him.
5. On 24 November 2004 the Supreme Military Administrative Court held a hearing, where it heard the parties and the opinion of the principal public prosecutor, which had previously been submitted to the court in writing. On 21 September 2005, relying on the findings of medical experts, the Supreme Military Administrative Court refused the applicant’s claim for damages. On 23 November 2005 it dismissed the applicant’s rectification request.
6. A description of the relevant domestic law can be found in the decision of Karayiğit v. Turkey ((dec.), no. 45874/05, 23 September 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
